Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 14, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156341(54)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  SEJASMI INDUSTRIES, INC.,                                                                                           Justices
            Plaintiff/Counterdefendant-
            Appellee,
                                                                    SC: 156341
  v                                                                 COA: 336205
                                                                    Macomb CC: 2014-004273-CB
  A+ MOLD, INC., d/b/a TAKUMI
  MANUFACTURING COMPANY,
            Defendant/Cross-Defendant,
  and
  QUALITY CAVITY, INC.,
           Defendant/Counterplaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellant,
  and
  NKL MANUFACTURING, INC.,
             Third-Party Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of the American Mold Builders
  Association et al. to file a brief amicus curiae in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on October 26, 2017, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 14, 2017
                                                                               Clerk